Title: From James Madison to John Langdon, 1 July 1805
From: Madison, James
To: Langdon, John


          
            Dear Sir:
            Washington, July 1, 1805.
          
          According to your request the letter to you from Mr. Griswold is now returned. It was duly communicated with your letter to me, to the President. I had previously received your favor on the subject of a successor to Mr. Erving. But the appointment had before it came to hand, been conferred on Mr. Wm. Lyman; so that the door was not open for taking into consideration the merits of the gentlemen recommended by you. With sentiments of great esteem and regard I remain Dear Sir very sincerely Yr. mo. obed. servt.
          
            James Madison
          
        